                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION


UNITED STATES OF AMERICA                                                             PLAINTIFF


v.                                  Case No. 1:16-cr-10018

DONNA CHRISTINA HERRING;
JOHN WAYNE KINLEY, JR.;
MARION DIANE KINLEY; and
JORDAN ALEXANDRA PETERSON                                                          DEFENDANTS


                                            ORDER

       Before the Court is Defendants’ Second Joint Motion for Modification of Conditions of

Release. (ECF No. 159). The government has not responded to the motion, and the time to do

so has passed. The Court finds the matter ripe for consideration.

       Defendants ask the Court to modify the conditions of their pretrial release to permit contact

of all Defendants with each other and any other person, without restriction, other than that they

refrain from discussion of the instant case pending appearance for sentencing. Defendants state

that the current conditions of their pretrial release prohibit any contact between Defendants and

any victim or potential witness to this matter, as well as between each other, subject to certain

exceptions. Defendants assert that, because of these conditions, they have severely curtailed their

contacts with friends and extended family to avoid any inadvertent contact with each other or any

potential witnesses, which has worked an undue hardship on Defendants. Defendants also note

that the holiday season is approaching, during which social activities normally occur.

       Upon consideration, the Court finds that Defendants’ motion (ECF No. 159) should be and

hereby is GRANTED IN PART AND DENIED IN PART.                         The Court will modify the
conditions of Defendants’ pretrial release to allow Defendants to have contact between one another

on Thanksgiving, Christmas Eve, and Christmas Day 2018. However, the Court will not modify

the remaining conditions of pretrial release as requested. Accordingly, the terms of Defendants’

pretrial release conditions, 1 specifically Section (7)(j)(i), are modified as follows:

          (7)(j)(i) All Co-Defendants may have contact with each other, unrelated to the
          subject investigation or prosecution on Thanksgiving, Christmas Eve, and
          Christmas Day 2018;

Defendants are advised that all other conditions of pretrial release remain in full force and

effect.

          IT IS SO ORDERED, this 16th day of November, 2018.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               United States District Judge




1
    See ECF Nos. 9, 32, 37, 41.


                                                   2
